202 F.2d 152
MANOS AMUSEMENTS, Inc., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11534.
United States Court of Appeals Sixth Circuit.
February 19, 1953.

Petition to Review Decision of Tax Court.
Lawrence R. Bloomenthal and Cecil H. Kopperman, Cleveland, Ohio, for petitioner.
Charles S. Lyon, Ellis N. Slack, and Melva M. Graney, Washington, D. C., for respondent.
Before SIMONS, Chief Judge and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case having been heard upon the record and briefs of counsel for the respective parties and statement to the Court by counsel for respondent, counsel for petitioner not appearing;


2
And the Court being advised;


3
And the Court being of the opinion that the findings of fact as made by the Tax Court are supported by the evidence and that its conclusions of law applicable thereto are not erroneous;


4
It is ordered that the judgment of the Tax Court be affirmed for the reasons and upon the grounds stated in its memorandum findings of fact and opinion of August 9, 1951.